Exhibit 3 (b) AMENDED AND RESTATED BYLAWS OF SOUTHSIDE BANCSHARES, INC. AS OF DECEMBER 6, 2007 ARTICLE 1. OFFICES 1.01­Principal Office Address.The principal office and place of business of the Corporation shall be located in the City of Tyler, Smith County, Texas. 1.02Other Offices.The Corporation may also have offices at such other places both within and without the State of Texas as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE 2. SHAREHOLDERS’
